Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The response of the applicant has been read and given careful consideration.  Rejections of the previous office action, not repeated below are withdrawn based upon the arguments and amendment of the applicant.  Response to the arguments of the applicant are presented after the first rejection they are directed to. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 26 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
There is no PTH-Br corresponding to 1-bromo-10phenylphenothiazine formed in the claimed or disclosed process. 

    PNG
    media_image1.png
    192
    427
    media_image1.png
    Greyscale
from the instant specification and the Shanmugam et al. Macromol Rapid Commun. reference makes it clear that the phenothiazine combines with bromine as a salt (PTH+ Br-), not a covalent compound. 
	While 1-bromo-10-phenylphenothiazine may be a known compound (response at page 13) there is no description of it in the specification as filed. The sole description of PTH in combination with Br is as the salt PTH+ Br- in figure 14.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 26 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
There is no disclosure of a 1-bromo-10-phenylphenothiazine compound, only a PTH+Br- salt as evidenced in figure 14, (reproduced below).


    PNG
    media_image2.png
    647
    511
    media_image2.png
    Greyscale

This is a new matter rejection and unsupported matter must be removed in the next response.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,2,7,14 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Yamagishi et al. 5231440  in view of Keys et al. 4942102.   
Yamagishi et al. 5231440 in example 8 combines polyvinyl carbazole, N-vinylcarbazole, iodoform (CHI3) , tetraphenylnaphthalene, polycarbonate in tetrahydrofuran (solvent).  This is spin coated on a glass substrate to form a photosensitive layer with a thickness of 10 microns, exposed using an Ar ion laser (488 nm) form both sides to record a reflection hologram, and developed to form a volume hologram with a diffraction efficiency of 95% or more (18/20-55).  Useful sensitizing dyes are disclosed 7/35-45. Useful initiators include polyhalogen compounds such as iodoform, carbon tetraiodide and carbon tetrabromide (7/23-34). Useful polymer matrices including polyvinylacetate polyvinyl alcohol, polyvinyl pyrrolidone, poly (vinyl ?) acetal and polyvinyl pyridine are disclosed (6/49-7/7). Ethylenically unsaturated monomers include acetoxymethylvinylketone, phenylvinylketone, divinylketone, maleimide, N-ethylmaleimide, N-3-acetoxypropylmaleimide, methyl acrylate, N-methylolacrylamide, N,N-methylenebisacrylamide, pentaerythritol triacrylate, tris(acryloyloxyethyl)isocyanate, triethyleneglycol dimethacrylate, dimethyleneglycol dimethacrylate and methyl methacrylate 
(7/13-22). 
Keys et al. 4942102 teaches compositions having a polyvinyl acetate binder, a N-vinylcarbazole (NVC) monomer and a liquid monomer in examples 12,13,15-17,19,21-23, 25-60 which are used to record reflection holograms without wet development  (see tables). Example 30 teaches a composition having a polyvinyl acetate binder, a N vinyl carbazole (NVC) monomer, triethyleneglycol diacrylate (TDA) and a liquid monomer coated using dichloromethane as the solvent and used to record a reflection hologram without wet development (25/40-26/30). The use of wet processing is disclosed as disadvantageous (3/9-34). Useful binders include polyvinyl acetate, polyvinyl butyral, polyvinyl acetal, polyvinyl formal and copolymers or mixtures of these, a carbazole monomer and a liquid monomer having a phenyl, biphenylo, phenoxy, naphthyl, naphthyloxy, heteroaromatic group containing up to three aromatic rings, chlorine or bromine and a photoinitiator to produce a hologram with a refractive index modulation of at least 0.001 (4/25-55). Useful binders are disclosed and these provide a baseline refractive index which the patternwise polymerization of the monomer modifies in the cured/exposed areas (5/55-6/7). Useful monomers include ethylenically unsaturated monomers such as N-vinylcarbazole in combination with other ethylenically unsaturated liquid monomers having high refractive index moieties. These monomers include styrene, and other vinyl monomers, acrylate, methacrylates, N-phenylacrylamide,  (6/8-7/64). The liquid monomers are able to diffuse through the film in response to the concentration gradient generated by the polymerization/depletion of  monomer in the exposed areas which produces an increased density of the cured monomer in the exposed areas. The cured monomer (now a polymer) inherently has a different refractive index from the polymer binder due to its different chemical composition (based upon the monomer) (6/16-23,6/35-40, 5/34-38,6/10-14). Useful photoinitiators are those which produce free-radicals upon exposure to light and may include a sensitizer  (8/19-9/51). The addition of a protective sheet on the coated composition is disclosed (11/23-29). The reflection exposure is discussed at (11/30-12/46) and the use of heating during the exposure is disclosed at increasing photospeed and diffraction efficiency (12/14-23) and the fixation is achieved by a flood exposure. The holograms can be enhanced (two or three fold improvement) by a post exposure thermal treatment (14/7-15/2). 
It would have been obvious to one skilled in the art to modify example 8 of Yamagishi et al. 5231440 by replacing the polyvinylcarbazole binder with polyvinylacetate based upon the equivalence at (6/49-7/7) of Yamagishi et al. 5231440 and adding other monomers which are compatible with N-vinylcarbazole and have refractive indices which are greater than that of the polyvinyl acetate binder such as those taught by Keys et al. 4942102 at (6/8-7/64) which increases the refractive index modulation. 
To address the second substrate of claim 1, it would have been obvious to additionally provide a protective layer on the upper side of the upper side of the photopolymer composition rendered obvious by the combination discussed above as taught at (11/23-29) of Keys et al. 4942102 to protect it from mechanical damage or the like. 
To address the monomers recited in claim 2, it would have been obvious to use acrylate, vinyl, acrylamide or maleimide monomers taught by either of Yamagishi et al. 5231440  and/or Keys et al. 4942102 as a monomer added to N-vinylcarbazole. 
Further, it would have been obvious to replace the iodoform with carbon tetrachloride or carbon tetrabromide based upon the equivalence taught at (7/23-34) of Yamagishi et al. 5231440
	The applicant argues that the references do not teach control of the chain length.  The examiner responds that this in inherent in the functionality of the alkyl halide (iodoform), which includes an alkyl-I bond as the R -X bond of the specification.  Additionally, this is combined with tetraphenylnaphthalene which is a polyaromatic hydrocarbon (having 6 aryl/phenyl rings, see claim 7) which inherently acts as a sensitizer/mediator.  The position of the examiner is that an iodine atom of the iodoform, the Br of the carbon tetrabromide and/or the Cl of the carbon tetrachloride acts as an end cap agent in the manner recited in the claims.

On page 10 of the response, the applicant asserts that the references doe not teach a reversible photoredox catalyst.  The position of the examiner is that the tetraphenylnaphthalene (sensitizer) is the photocatalyst of the claims, the iodoform is the initiator and the tetraphenylnaphthalene in combination with a halide/iodide anion from the iodoform is the deactivator.  The examiner points out that the tetraphenylnapththalene is an aromatic hydrocarbon  bounded by the language of claim 7, having a similar structure to perylene. The combination of the tetraphenylnaphthalene and iodoform facilitates photoinduced free radical polymerization. The rejection stands.

Claims 1,2,7,8,13-15,17-20 and 22-26 are rejected under 35 U.S.C. 103 as being unpatentable over Yamagishi et al. 5231440  in view of Keys et al. 4942102, further in view of Satou et al. 20090087753 and Shanmugam et al., “Photocontrolled living polymerization systems with reversible deactivations through electron and energy transfer”, Macromol. Rapid Commun., Vol. 38, article 1700143 (40 pages) (2017).   
Satou et al. 20090087753 establishes that chain transfer agents are known to control the MW of the polymer produced during the holographic recording so that noise due to light scattering, increased hologram resolution, by suppressing polymerization after the end of the exposure  [0040,0044,0046,0093]. Useful chain transfer agents include alkyl halides such as carbon tetrachloride, and carbon tetrabromide [0083]. Useful monomers include polyvinyl acetate, and polyurethanes. The polyurethanes can be formed in situ [0062-0082]
Shanmugam et al., “Photocontrolled living polymerization systems with reversible deactivations through electron and energy transfer”, Macromol. Rapid Commun., Vol. 38, article 1700143 (40 pages) (2017) discusses the use of polymerization in holographic recording (page 1/right column).  Atom transfer radical polymerization (ATRP) with metal free photocatalysts is discussed in section 5 to avoid transition metal contamination.  The first report of this is the use of alkylbromide sensitized/mediated by perylene, so that the polymerization of styrene and methacrylates only occurs during exposure.  The sensitization/mediation of the photo-ATRP using other polynuclear hydrocarbons such as pyrene or anthracene was reported by Yagci et al.  The use of 5,10-diphenyl-5,10-dihydrophenazine or N arylphenoxazine to sensitize/mediate the ATRP photopolymerization is disclosed (page 9 of 40). The use of 10-phenylphenothiazine to sensitize/mediate the ATRP photopolymerization is disclosed and polymerization was possible only upon exposure and completely suppressed in the absence of light (page 10-11 of 40).  Mechanisms are illustrated in schemes 9 and 10. 

    PNG
    media_image3.png
    272
    307
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    196
    303
    media_image4.png
    Greyscale


In addition to the basis above, the examiner adds Satou et al. 20090087753 and Shanmugam et al., “Photocontrolled living polymerization systems with reversible deactivations through electron and energy transfer”, Macromol. Rapid Commun., Vol. 38, article 1700143 (40 pages) (2017).  Satou et al. 20090087753 clearly establishes that alkyl halides are known chain transfer agents and as such are known to be useful in controlling the MW of polymers produced by photopolymerization by suppressing polymerization after exposure has ceased.  Shanmugam et al., “Photocontrolled living polymerization systems with reversible deactivations through electron and energy transfer”, Macromol. Rapid Commun., Vol. 38, article 1700143 (40 pages) (2017) establishes that alkyl halides in combination with aromatic hydrocarbons such as 
tetraphenylnaphthalene are known to facilitate metal free light mediated atom transfer radical polymerization (ATRP) where the polymerization occurs only during exposure.
	Further, it would have been obvious to one skilled in the art to modify the holographic compositions rendered obvious by the combination of Yamagishi et al. 5231440  and Keys et al. 4942102 by using carbon tetrabromide as the haloalkyl compound in place of iodoform based upon the equivalence in Yamagishi et al. 5231440, using phenylphenothiazine as the sensitizer/mediator in place of tetraphenylnaphthalene based upon the equivalence of polyaromatic hydrocarbons and phenylphenothiazine established in Shanmugam et al., “Photocontrolled living polymerization systems with reversible deactivations through electron and energy transfer”, Macromol. Rapid Commun., Vol. 38, article 1700143 (40 pages) (2017) and/or replacing at least a portion of the polyvinyl acetate with a polyurethane based upon the equivalence taught in Satou et al. 20090087753. 
	The position of the applicant is that the references do not teach the combination of the alkyl halide and dye controlling the length of the polymer chain or the end capping by a halide from the alkyl halide.  The examiner points to Satou et al. 20090087753 and Shanmugam et al., “Photocontrolled living polymerization systems with reversible deactivations through electron and energy transfer”, Macromol. Rapid Commun., Vol. 38, article 1700143 (40 pages) (2017) which clearly describe the alkyl halide as contributing to the control of the polymer chain length either as part of an ATRP photoinitiation system which clearly shows end capping by the halogen in the schemes or with the alkyl halide acting as a chain transfer agent.  In both instances, the polymerization process stops or is slows when the exposure has been stopped. Shanmugam et al., “Photocontrolled living polymerization systems with reversible deactivations through electron and energy transfer”, Macromol. Rapid Commun., Vol. 38, article 1700143 (40 pages) (2017) clearly establishes the use of perylene, polyaromatic hydrocarbons and phenothiazines as sensitizers/mediators for controlling polymerization so that the polymerization process stops or is slows when the exposure has been stopped. 


The teachings of Satou et al. 20090087753 support the position that the combination of the tetraphenylnaphthalene and iodoform are initiators for free radical photopolymerization and that alkyl halides are known in the holographic art to be chain transfer agents which control the polymerization process including terminating it when the composition is no longer being irradiated. Termination of the polymerization inherently reduces the MW of the polymer formed, as it stops the polymer form growing longer.
 	The applicant argues that the chain transfer agents of Satou et al. function by forming a new radical for polymer chain growth and increasing the frequency of chain transfer so that a higher proportion of shorter polymer chains are formed and do not suppress polymerization of the monomers during or after the exposure and do not deactivate the carbon centered propagating radicals.   The position of the examiner is that the iodoform is an alkyl halide and clearly a chain transfer agent which controls polymerization.  The photoredox catalyst is the tetraphenylnaphthalene, not the alkyl halide (iodoform, initiator), but the combination of these function as the deactivating catalyst. 
	The discussion of irreversible temporal control of initiation, Shanmugam et al. is not  discussing the photoinitiation system of Yamagishi et al. 5231440, but rather the photoinitiation systems of reference 9.  While Shanmugam et al. does not specifically describe holographic processes using ATRP mediate polymerization, it does clearly describe holographic recording as an art generally using irreversible polymerization and that ATRP mediate polymerization is an improvement over prior art irreversible polymerization processes. The reference also clearly teaches an aromatic hydrocarbon (perylene) as photocatalyst for the processes. The rejection stands.


Claims 1,2,7,8,13-15,17-20 and 22-26 are rejected under 35 U.S.C. 103 as being unpatentable over Yamagishi et al. 5231440  in view of Keys et al. 4942102, Satou et al. 20090087753 and Shanmugam et al., “Photocontrolled living polymerization systems with reversible deactivations through electron and energy transfer”, Macromol. Rapid Commun., Vol. 38, article 1700143 (40 pages) (2017), further in view of Imai et al. 6660457.
Imai et al. 6660457 teaches useful photoinitiators including organic halides, such as carbon tetrabromide, chloroform or iodoform (6/24-47).  A protective overcoat can be applied to photoresist before exposure to block oxygen and prevent radicals generated by exposure form being inactivated by exposure to oxygen (inhibition)
	In addition to the basis above, the examiner cites Imai et al. 6660457 and holds that the holographic recording media having a protective layer rendered obvious by the combination of Yamagishi et al. 5231440, Keys et al. 4942102, further in view of Satou et al. 20090087753 and Shanmugam et al., “Photocontrolled living polymerization systems with reversible deactivations through electron and energy transfer”, Macromol. Rapid Commun., Vol. 38, article 1700143 (40 pages) (2017) would also be protected from inhibition/prevention of photopolymerization due to the presence of oxygen. 
	The applicant argues that Imai et al. does not address the issue of the initiator,  The examiner agrees and points out that it is cited for the protective layer and the advantages of using it, in addition to protection from mechanical abrasion.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
112 of claim 26
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Martin J Angebranndt whose telephone number is (571)272-1378.  The examiner can normally be reached on 7-3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on 571-272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MARTIN J. ANGEBRANNDT
Primary Examiner
Art Unit 1737



/MARTIN J ANGEBRANNDT/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        February 24, 2022